Citation Nr: 0029454	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-06 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bronchitis and 
bronchial asthma with restrictive defect, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of left knee medial meniscectomy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right lateral malleolus.

4.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right third metacarpal (rated by 
the RO as residuals of fracture of the left third 
metacarpal).

5.  Entitlement to an increased (compensable) rating for 
status post fracture of the left fourth and fifth 
metatarsals.

6.  Entitlement to an increased (compensable) rating for 
tinea pedis.

7.  Entitlement to an increased (compensable) rating for 
bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from January 1954 to 
November 1959 and from December 1959 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied increased ratings for bronchitis 
with bronchial asthma, status postoperative medial 
meniscectomy of the left knee, residuals of fracture of the 
right lateral malleolus, residuals of fracture of the left 
third metacarpal, residuals of fracture of the left fourth 
and fifth metatarsals, tinea pedis, and bilateral plantar 
warts.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's disability from bronchitis and bronchial 
asthma is manifested by complaints of coughing attacks and 
shortness of breath which the veteran treats with lozenges 
and cough syrup, with Forced Expiratory Volume at one second 
(FEV-1) 73 percent of predicted and the ratio of FEV-1 to 
Forced Vital Capacity (FVC) 69 percent, without daily 
inhalational or oral bronchodilator therapy, frequent 
exacerbations, or the need for systemic corticosteroids.

2.  The veteran's disability from left knee medial 
meniscectomy is manifested by subjective complaints of left 
knee pain with standing and walking, with clinical findings 
of full extension and 120 degrees of flexion, crepitus with 
motion of the knee joint, and X-ray findings of degenerative 
arthritis, without clinical findings of instability.

3.  The veteran's disability from fracture of the right 
lateral malleolus in manifested by subjective complaints of 
right ankle pain with prolonged standing and walking, without 
objective findings of painful motion, loose motion, weakness, 
atrophy, instability, or other pathology.

4.  The veteran's service-connected disability from fracture 
of the right third metacarpal as manifested by subjective 
complaints of decreased grips strength, without objective 
findings of ankylosis, limitation of motion in the hand or 
fingers, painful motion, tenderness, loss of strength, muscle 
atrophy, X-ray abnormalities, or other objective signs of 
residual disability.

5.  The veteran's disability from residuals of fracture of 
the fourth and fifth metatarsals is manifested by subjective 
complaints of foot pain, without clinical findings of 
tenderness, limitation of motion, loss of strength, or 
abnormal X-ray findings.

6.  The veteran's disability from tinea pedis is manifested 
by dry, scaly-appearing, wrinkled skin on the planter side of 
both feet and between his toes, and wrinkled skin on the 
dorsal surfaces of his feet, without disfigurement, 
constitutional symptoms or physical impairment, and without 
clinical findings of exfoliation, exudation, or itching 
involving an exposed surface or an extensive area. 

7.  The veteran's disability from bilateral plantar warts is 
not manifested by disfiguring scars , constitutional 
symptoms, or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
rating in excess of 30 percent for bronchitis and bronchial 
asthma with restrictive defect have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Codes 6600, 6602 (1999).

2.  The criteria for a rating in excess of 10 percent for 
post operative residuals of left knee medial meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261 (1999); VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) (1999).

3.  The criteria for a rating in excess of zero percent for 
fracture of the right lateral malleolus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321. 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5271 (1999).

4.  The criteria for a rating in excess of zero percent for 
fracture of the right third metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321. 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5271 (1999).

5. The criteria for a schedular rating in excess of zero 
percent for fracture of the left fourth and fifth metatarsals 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5284 (1999).

6.  The criteria for a rating in excess of zero percent for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Codes 7803, 7804, 7805, 7806, 7813 (1999).

7.  The criteria for a rating in excess of zero percent for 
bilateral plantar warts have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected disabilities 
have worsened.  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to 


assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
additional evidence which may be obtained.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. § 
4.1 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).  Therefore, for each of the 
disabilities in question, the Board will briefly review the 
history of each disorder and then review the evidence 
generated within a year prior to the claim and during the 
pendency of the claim.

I.  Bronchitis and Bronchial Asthma with Restrictive Defect

The veteran's service medical records show that he frequently 
had symptoms of cough and sore throat.  In August 1955, he 
was diagnosed to have laryngitis and bronchitis.  In October 
1961, he was diagnosed to have bronchitis and asthma.  
Subsequently dated records show frequent treatment for 
symptoms such as cough, chest congestion, and head 
congestion.  The veteran was diagnosed again to have acute 
bronchitis in October 1964.  In January 1965, an examiner 
noted an impression of mild cigarette bronchitis.  Other 
diagnoses of bronchitis are contained in treatment notes 
dated in March and April 1965.  Later treatment records show 
that he continued to have symptoms of cough, sore throat, and 
rhinorrhea.  Such symptoms were variously diagnosed 
pharyngitis, upper respiratory infection, and viral or 
allergic rhinitis.

During a December 1974 VA examination the veteran underwent a 
pulmonary function test.  An examiner reported an impression 
of mild restrictive defect.

The veteran was granted entitlement to service connection for 
bronchitis and mild bronchial asthma with restrictive defect 
by a December 1974 rating decision.  The associated 
disability was rated 30 percent disabling, effective from the 
date of the day following his separation from service.  The 
30 percent rating has remained in effect since that time.

When the RO rated the veteran's disability from his 
respiratory disorder in February 1999, it used Diagnostic 
Code 6600.  That code, as revised effective October 7, 1996, 
provides the following rating criteria for chronic 
bronchitis.  A 30 percent rating is assigned where Forced 
Expiratory Volume in one second (FEV-1) is in the range from 
56 to 70 percent of predicted value, or; the ratio of FEV-1 
to Forced Vital Capacity (FVC) is in the range from 56 
through 70 percent, or; diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO(SB)) is in 
the range from 56 through 65 percent of predicted.  A 60 
percent rating is assigned where FEV-1 is in the range from 
40 through 55 percent of predicted value, or; the ratio of 
FEV-1 to FVC is in the range from 40 through 55 percent, or; 
DLCO(SB) is in the range from 40 through 55 percent of 
predicted; or, maximum oxygen consumption of 15 to 20 
milligrams per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; 
DLCO(SB) is less than 40 percent of predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
there is cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episodes of acute 
respiratory failure, or; the veteran requires outpatient 
oxygen therapy.  38 C.F.R. § 4.96, Diagnostic Codes 6600 
(1999).

During a VA examination in January 1999, the veteran had 
complaints of chronic, year-round cough, shortness of breath, 
and occasional wheezing, but did not describe acute asthmatic 
attacks.  He reportedly could walk 50 to 100 yards.  On 
examination, his lungs were clear to auscultation and 
percussion, without rattles, rhonchi, or wheezes.  There was 
no prolongation of the expiratory phase.  On pulmonary 
function testing, FEV-1 was 73 percent of predicted.  The 
ratio of FEV-1 to FVC was 69 percent.  The ratio improved to 
85 percent after use of Albuterol.  Physician who conducted 
the testing noted an impression of mild obstructive 
ventilatory impairment with some improvement after 
bronchodilator.  The examiner who conducted the clinical 
examination reported an impression of bronchitis with mild 
obstructive ventilatory impairment.

The veteran testified before a hearing officer in May 1999.  
He reported that he had coughing attacks, mainly at night, 
which kept him awake.  He treated his symptoms with throat 
lozenges and cough syrup.  He told the hearing officer he was 
being treated by a private physician.

The RO obtained records of a private physician who had 
recently treated the veteran.  The treatment notes are not 
probative of the degree of disability which is associated 
with bronchitis or bronchial asthma.  Medical records 
associated with the veteran's application for disability 
benefits administered by the Social Security Administration, 
including copies of VA treatment records, are also not 
probative of how disabling the veteran's respiratory disorder 
is.

The Board has reviewed the entire record.  As the veteran's 
respiratory disorder is not manifested by FEV-1 less than 55 
percent of predicted or the FEV-1/FVC of less than 55 
percent, he does not meet the criteria for a rating in excess 
of 30 percent for bronchitis and bronchial asthma under 
Diagnostic Code 6600.

The Board notes that Diagnostic Code 6602 is used to rate 
disability from bronchial asthma.  The rating scheme of 
Diagnostic Code 6602 is similar that of Diagnostic Code 6600, 
in that it is based on the same ranges of percentages of 
predicted FEV-1 and percentages of FEV-1/FVC.  Additional 
criteria for the 30 percent rating are daily inhalation or 
oral bronchodilator therapy, or; inhalation anti-inflammatory 
mediation.  Additional criteria for the 60 percent rating are 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Additional criteria for the 100 percent rating are more than 
one attack per week with episodes of respiratory failure, or; 
the necessity for daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

The evidence in the record does not show that the veteran 
meets any of the additional criteria contained in Diagnostic 
Code 6602 which would support a rating in excess of 30 
percent for bronchial asthma.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  The 
veteran's disability from bronchitis and bronchial asthma, as 
discussed above, does not approximate the criteria for the 
next higher evaluation, as pulmonary function testing shows 
only mild ventilatory impairment, with percentages of FEV-1 
and FEV-1/FVC at the high end (more effective functioning) of 
the range which supports a 30 percent rating.  The record 
does not show that he uses daily inhalational or oral 
bronchodilator therapy, or that he has had frequent 
exacerbation or the need for systemic corticosteroids.

The Board finds that the veteran's disability from bronchitis 
and bronchial asthma is manifested by complaints of coughing 
attacks and shortness of breath which the veteran treats with 
lozenges and cough syrup, with FEV-1 73 percent of predicted 
and FEV-1/FVC 69 percent.  The Board concludes that the 
criteria for a schedular rating in excess of 60 percent have 
not been met.


II.  Left Knee Medial Meniscectomy

Service medical records show that the veteran sought 
treatment in September 1971 after injuring his left knee.  On 
examination, his left knee was tender over the fibular head.  
The reported impression was bruise.

The veteran underwent a left knee medial meniscectomy in 
March 1976.  The physician who performed the surgery reported 
that previous X-rays had shown degenerative arthritic changes 
with narrowing of the medial joint line and some spurring.  
The physician expressed his opinion that it was likely that 
the traumatic and arthritic changes were related to the 
veteran's in-service knee injury.

The veteran was granted entitlement to service connection for 
post operative medial meniscectomy, left knee, by an October 
1977 rating decision which evaluated the associated 
disability 10 percent from October 1975.  Except for a period 
of hospitalization and convalescence during which the rating 
was 100 percent, the rating of 10 percent has continued to 
the present.

Initially, the left knee disability was rated utilizing 
Diagnostic Code 5257 and 5259.  Under Diagnostic Code 5257, 
impairment of the knee other than ankylosis is rated based on 
recurrent subluxation or lateral instability, and ratings of 
10, 20, or 30 percent are assigned where such symptoms as 
slight, moderate, or severe, respectively.  Under Diagnostic 
Code 5259, removal of semilunar cartilage which is 
symptomatic is rated 10 percent disabling.

The report of the January 1999 VA examination contains 
pertinent diagnoses of degenerative joint disease of both 
knees and status post left knee injury and surgery.  The 
rating decision from which the veteran appealed continued a 
rating of 10 utilizing Diagnostic Code 5257.  In a decision 
dated in January 2000, a hearing officer continued the 10 
percent rating for postoperative residuals, medial 
meniscectomy, left knee, with degenerative joint disease, 
with some limitation of motion.  The 10 percent rating was 
continued utilizing Diagnostic Code 5010.  Under that 
Diagnostic Code, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application 
fore each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In Hicks 
v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

The following is a chronological summary of the recent, 
pertinent evidence.  VA outpatient treatment records show 
that the veteran complained of pain in his right knee in 
early July 1997.  There is no mention of left knee 
disability.

A report of a physical examination by a private physician 
dated in November 1998 documents the veteran's complaints of 
bilateral knee pain.  The examiner described the pain as 
bilateral, progressive, and worse on the left.  The pain was 
specifically related to weight bearing.  The veteran was 
observed to walk with a bilateral antalgic gait, more 
pronounced on the left.  There was a three-inch, well-healed 
surgical scar on the left parapatellar area.  There was mild, 
bilateral genu varum.  Range of motion in the left knee was 
from zero to 105 degrees.  Motion was accompanied by marked 
generalized crepitation.  There was left medial joint line 
tenderness.  There was no obvious instability.  X-rays showed 
end-stage degenerative joint disease of the medial 
compartments of both knees, with bone-on-bone contact on the 
left side.  Modest patellofemoral changes were seen 
bilaterally.  The left knee had no standing angle.  The 
examiner reported an impression of end-stage degenerative 
joint disease in the medial compartment of both knees, more 
pronounced and more symptomatic on the left.

During a VA joints examination in January 1999, the veteran 
complained of pain in both knees with getting up, standing, 
and walking.  The veteran was observed to walk with a normal 
gait pattern.  On examination, there was a well-healed 
surgical scar on the medial aspect of the left knee.  No 
tenderness or swelling was noted.  There was severe 
crepitation in the left knee.  Active range of motion was 
from zero to 128 degrees.  The veteran did not complain of 
symptoms of pain associated with such motion.  Stress tests 
did not reveal any instability.  The veteran was able to 
squat half way without any complaints.  He was able to walk 
on his heels better than on his toes.  X-rays of the knees 
showed moderate to severe narrowing involving the medial 
joint compartments of both knees.  Osteophytes were noted 
above both patellae.  The examiner who conducted the clinical 
examination reported a diagnosis of degenerative joint 
disease of both knees.

The veteran testified in May 1999 that his left knee often 
gave out-most recently, on month prior to the hearing.  
After giving out, the knee became tender.  The veteran denied 
that he currently used a knee brace, although he had in the 
past.  He sometimes used a cane for assistance in walking.

The veteran's left knee disability must be viewed in the 
context of several diagnostic codes.  Diagnostic Codes 5260 
and 5261 contemplate knee disability based on limitation of 
flexion and extension, respectively.  Under Diagnostic Code 
5260, a 10 percent rating is assigned when flexion is limited 
to 45 degrees.  Higher evaluations may be assigned for 
greater degrees of limitation of flexion.  A 10 percent 
rating may also be assigned pursuant to Diagnostic Code 5261 
if extension of the leg is limited to 10 degrees.  Higher 
evaluations are warranted for higher degrees of limitation of 
extension.  In this case, the veteran does not have 
compensable right knee disability based exclusively on 
limitation of motion, as during the January 1999 VA 
examination, the right knee had full extension, and flexion 
to 128 degrees.

Although the veteran does not have recurrent lateral 
instability or subluxation in his right knee which would 
entitle him to a compensable rating under Diagnostic Code 
5257, or compensable limitation of motion under either 
Diagnostic Code 5260 of 5261, he does have some limitation of 
motion in the knee with crepitus and X-ray findings of 
degenerative arthritis.  

Based on a review off the entire record, the Board finds that 
the veteran's disability from post operative residuals of 
left knee medial meniscectomy is manifested by subjective 
complaints of left knee pain with prolonged standing and 
walking, with clinical findings of crepitus with motion of 
the knee joint and X-ray findings of degenerative arthritis 
with full extension and 128 degrees of flexion, without 
clinical findings of instability.  Therefore, the Board 
concludes that the criteria for a rating in excess of 10 
percent have not been met pursuant to Diagnostic Codes 5010- 
5261.  Because there are no objective findings of painful 
motion, weakness, or excessive fatigability, he is not 
entitled to additional compensation pursuant to general 
rating principals provided in Part 4 of 38 C.F.R.

Viewed in the context of 38 C.F.R. § 4.7, the veteran's 
disability picture does no more closely approximate the 
criteria for the next higher schedular rating under 
Diagnostic Codes 5257, 5260, or 5261, as there are no 
clinical findings of instability, the left knee has nearly 
full range of motion.

III.  Fracture of the Right Lateral Malleolus

In June 1954, the veteran twisted his right ankle while 
playing ball.  X-rays showed a fracture of the lateral 
malleolus.  A walking cast was applied.  X-rays taken in 
August 1954 showed that the fracture had healed in good 
position.

The veteran was granted entitlement to service connection for 
fracture of the right lateral malleolus by a December 1974 
rating decision.  The associated disability was rated zero 
percent disabling, effective from the time of the veteran's 
separation from service.  The zero percent rating has been in 
effect since that time.  In rating the veteran's current 
disability from fracture of the right lateral malleolus, the 
RO utilized Diagnostic Code 5271.  Under that diagnostic 
code, moderate limitation of motion of the ankle joint 
warrants an assignment of a 10 percent rating.  Where there 
is marked limitation of motion, a 20 percent rating is 
assigned.

The veteran testified in May 1999 that his left ankle became 
painful from prolonged standing or walking.

The outpatient treatment records contained in the claims 
folder do not show treatment for complaints associated with 
the veteran's right ankle.

During the January 1999 VA joints examination, the veteran's 
pertinent complaint was of bilateral ankle pain, although his 
main complaint was about his knees.  On examination, no 
tenderness was noted.  Right ankle range of motion normal.  
There was 20 degrees of active range of dorsiflexion.  
Plantar flexion was 40 degrees.  Inversion and eversion were 
normal.  There was no tenderness on the lateral malleolus or 
on the right side of the ankle.  Muscle strength in both 
ankles was normal in plantar flexion and dorsiflexion.  An X-
ray of the right ankle showed no gross osseous, joint, or 
soft tissue abnormalities.  The reported diagnosis was status 
post fracture of the right lateral malleolus.

A review of the entire records yield no clinical findings 
that the veteran has marked limitation of motion in his right 
ankle.  Further, there are no X-ray findings of arthritis, 
nor any findings other than normal range of motion.  There 
are no objective findings of painful motion, loose motion, 
weakness, atrophy, instability, or other pathology.  
Therefore, the Board concludes that the criteria for a rating 
in excess of zero percent have not been met.  The Board 
further concludes that the veteran's disability picture from 
status post fracture of the right lateral malleolus does not 
more closely approximate the criteria for the next higher 
schedular rating of 10 percent, as the right ankle has full 
range of motion without clinical findings of tenderness or 
pain with such motion.

IV.  Fracture of the Right Third Metacarpal

The veteran injured his right hand while playing football in 
September 1965.  X-rays showed a fracture of the right third 
metacarpal with slight displacement of the fracture fragment.  
In a report of medical history dated in December 1965, an 
examiner noted that the veteran had sustained a fracture of 
his right hand in 1965 with no residual disability.  The 
veteran indicated that he was right handed.  Service medical 
records do not show that the veteran sustained a fracture of 
the left third metacarpal.

In a December 1974 rating decision, the veteran was granted 
entitlement to service connection for fracture of the left 
third metacarpal.  The associated disability was rated zero 
percent disabling, effective from the time the veteran 
separated from service.  The zero percent rating has remained 
in effect since that time.

In her January 1999 decision, a RO hearing officer utilized 
Diagnostic Code 5226 to evaluate the veteran's disability 
from fracture of the left third metacarpal.  Under that 
diagnostic code, ankylosis of the middle finger in either a 
favorable or unfavorable position, is rated 10 percent 
disabling.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
is made on the basis of whether motion is possible to within 
two inches  (5.1 cms.) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a (1999).

Initially, the Board finds that the veteran should have been 
granted service connection for residuals of fracture of the 
right third metacarpal rather than the left third metacarpal.  
There will be no prejudice to the veteran by correcting the 
former ratings to reflect that he is service connected for 
fracture of the right third metacarpal.  In fact, in the 
event that the veteran develops compensable disability in his 
right hand from residuals of fracture of the third 
metacarpal, it may be to his benefit to have the record 
corrected to reflect that the fracture was on the major side.  
Further, as the Board finds that the veteran does not 
currently have compensable disability in either hand, 
correcting the ratings to show that it he is service 
connected for disability associated with fracture of the 
right third metacarpal does not prejudice him.  See Gifford 
v. Brown, 6 Vet. App. 269 (1994) (the statute providing for 
severance of service connection which has been established 
and in effect for more than 10 years only under limited 
circumstances did not precluded the Board's correction of a 
rating decision to indicate the correct thigh in which the 
veteran had sustained a gunshot wound).

During the January 1999 VA joints examination, the veteran's 
pertinent complaints were of pain in the knuckles of both 
hands.  On examination, neither the right or left hand had 
limitation of motion or tenderness.  No subcutaneous nodules 
were noted in any of the joints.  Grip was normal.  Strength 
of wrist flexion and extension was normal.  No atrophy of the 
muscles was noted.  No abnormal physical findings were noted 
in either hand.  An X-ray of the right hand showed no gross 
osseous or joint or soft tissue abnormalities.  No diagnosis 
pertinent to either had was reported.

The Board finds that the veteran's disability from residuals 
of fracture of the right third metacarpal is manifested by 
subjective complaints of pain in the knuckles, without 
objective findings of ankylosis, limitation of motion in the 
hand or fingers, painful motion, tenderness, loss of 
strength, muscle atrophy, or other objective signs of 
residual disability.  Therefore, the Board concludes that the 
criteria for a rating in excess of zero percent pursuant to 
Diagnostic Code 5226 or pursuant to general rating principals 
provided in Part 4 of 38 C.F.R.  Based on the Board's 
findings, the Board further concludes that the veteran's 
disability picture from residuals of fracture of the right 
third metacarpal does not more closely approximate the 
criteria for the next higher rating of 10 percent.

V.  Fractures of the Left Fourth and Fifth Metatarsals 

In-service treatment notes dated in March 1966 show that the 
veteran gave a history of falling from a ladder.  X-rays 
showed undisplaced fractures of the fourth and fifth 
metatarsals.  The foot was casted.  Subsequently dated 
service medical records do no show further complaints, 
diagnoses or treatment of a left foot disorder.  In a report 
of medical history dated in December 1965, the veteran denied 
a history of foot trouble.  When he reported a history of 
foot trouble in an October 1968 report, an examiner 
elaborated that he had callouses on both feet.  A medical 
examination report dated in November 1971 indicated that the 
veteran's feet were clinically normal.

The veteran was granted entitlement to service connection for 
fracture of the left fourth and fifth metatarsals by a 
December 1974 rating decision.  The associated disability was 
rated zero percent disabling, effective from April 1, 1974.  
The zero percent rating has remained in effect since that 
time.

The rating schedule, as it applies to disability associated 
with foot disorders, provides for rating for such disorders 
as flat foot, weak foot, claw foot, metatarsalgia, hallux 
valgus, hallux rigidus, hammer toe, and malunion or nonunion 
of the tarsal or metatarsal bones.  Other foot injuries are 
rated utilizing Diagnostic Code 5284.  Ratings of 10, 20, or 
30 percent are assigned for moderate, moderately severe, or 
severe disability, respectively.

During the January 1999 joints examination, the veteran 
complained of foot discomfort.  On examination, the left foot 
had mild hallux valgus.  There was no tenderness on either 
the dorsal or plantar surfaces.  Ranges of motion in the toes 
were normal.  Strength for extension was normal in all toes.  
An X-ray of the left foot was normal except for a calcaneal 
spur.  The examiner who conducted the clinical examination 
reported a diagnosis of residuals of fracture of the left 
fourth and fifth metatarsals.

The copies of VA treatment records and private treatment 
records contained in the claims folder do not show treatment 
for residuals of fracture of the fourth and fifth 
metatarsals.  Such records are not probative of the degree of 
associated disability.

Based on a review of all evidence in the record, the Board 
finds that the veteran's disability from residuals of 
fracture of the fourth and fifth metatarsals is manifested by 
subjective complaints of foot pain, without clinical findings 
of tenderness, limitation of motion or loss of strength, and 
without abnormal X-ray findings.  Therefore, the Board 
concludes that the criteria for a schedular rating pursuant 
to Diagnostic Code 5284 have not been met.  In the absence of 
clinical findings which suggest even slight disability 
associated with fractures of the left fourth and fifth 
metatarsals, the veteran's disability picture does not more 
closely approximate the criteria for the next higher 
schedular rating of 10 percent for moderate foot injury.

VI.  Tinea Pedis

During treatment in April 1970.  During a dermatology 
consultation in August 1970, the veteran reported having 
dermatitis on the dorsums of his feet for three and one-half 
months, with a longer history of skin problems on the soles 
of his feet.  One examination, the soles of his feet had a 
thick, dry, scaly dermatitis.  The examiner's impressions 
included rule out tinea pedis.

The veteran was granted entitlement to service connection for 
tinea pedis by a December 1974 rating decision.  The skin 
disorder has been rated zero percent disabling since April 
1974.  More recently, the veteran's disability from tinea 
pedis has been rated utilizing Diagnostic Code 7813.  Under 
that diagnostic code, dermatophytosis is rated as scars or 
disfigurement, on the basis of constitutional symptoms or 
physical impairment.  

During a January 1999 skin examination, the veteran reported 
that his athletes foot worsened during his service in Korea 
in 1955.  He gave a history of lesions on the bottom of his 
feet.  He also reported having peeling of the skin between 
his toes.  On examination, there were callosities on the 
bottom of the feet.  There was tinea of the toenails and 
tinea pedis.  Photographs of the veteran's feet show dry, 
scaly-appearing, wrinkled skin on the planter side of both 
feet and between his toes.  The skin on the dorsal side of 
his feet also appears to be wrinkled.

The record contains no evidence that the veteran's tinea 
pedis is compensable under any of the diagnostic codes 
pertinent to rating of disability from a skin disorder.  
There skin disorder is not disfiguring.  There are no 
indications of associated constitutional symptoms or physical 
impairment.  There is no indication of exfoliation, 
exudation, or itching involving an exposed surface or an 
extensive area (Diagnostic Code 7806).  There is no 
indication that the skin disorder is manifested by poorly 
nourished, repeatedly ulcerative, tender, or painful scars 
(Diagnostic Codes 7803 and 7804).  Therefore, the Board 
concludes that the criteria for a rating in excess of zero 
percent for tinea pedis have not been met or closely 
approximated.

VII.  Bilateral Plantar Warts

Service treatment records show that the veteran had a 
nucleated callous on the bottom of his right foot in June 
1957.  When examined in May 1958, his feet had multiple, 
severe, plantar excrescences which were reduced and dressed.  
A treatment noted dated in July 1959 contains an impression 
of plantar warts.  A consultation sheet dated in August 1959 
contains a provision diagnosis of plantar warts.  The 
consultation reports indicates that cornified tissue was 
removed from the medial aspect of the right foot and the 
plantar surface over the fourth metatarsal, bilaterally.  The 
examiner reported that the lesions were nucleated callouses.  

The veteran's disability from bilateral plantar warts has 
been service connected since the time of his separation from 
service.  The associated disability has been rated zero 
percent since that time.  The RO has utilized Diagnostic Code 
7819 to rate the disability from plantar warts.  Under that 
diagnostic code, benign new skin growths are rated on the 
basis of disfigurement from scars.

A review of the entire record yields no evidence that the 
veteran's disability from bilateral plantar warts is 
manifested by disfiguring scars.  Further, there is no 
indication that the scars, if any, which resulted from the 
in-service excision of plantar lesions result in functional 
impairment.  No dysfunction was identified during the January 
1999 VA examinations.  Nor do other treatment records 
contained in the claims folder suggest additional plantar 
warts or other disability associated with the plantar warts.  
Therefore, the Board concludes that the criteria for a 
compensable rating under Diagnostic Code 7819 have not been 
met or closely approximated.

VIII.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete histories of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  Where applicable, the 
original injury has been reviewed and the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  During the January 1999 joints examination the 
examiner reported no indication of manifestations such as 
pain with motion, weakness, excess fatigability, 
incoordination, atrophy from disuse, loose motion, deformity, 
heat, or swelling.  The Board concludes that the criteria for 
assignment of higher ratings pursuant to 38 C.F.R. § 4.40 of 
§ 4.45 are not manifested in this case.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for each of the disabilities considered in this 
decision, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for these service-connected 
disabilities.  Nor is it shown that any one of the 
disabilities, by itself, presents such an unusual disability 
picture or otherwise so markedly interferes with the 
veteran's employment as to render impractical the application 
of regular schedular standards.  Rather, for the reasons 
noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.



ORDER

Increased ratings are denied for bronchitis and bronchial 
asthma with restrictive defect, left knee medial 
meniscectomy, fracture of the right lateral malleolus, 
fracture of the right third metacarpal, fractures of the left 
fourth and fifth metatarsals, tinea pedis, and bilateral 
plantar warts.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 21 -


